PER CURIAM.
We reverse the entry of summary final judgment because there are genuine issues of fact concerning the existence of a default in payment and whether interest due under the note was properly calculated. See Fatherly v. California Fed. Bank, FSB, 703 So.2d 1101 (Fla. 2d DCA 1997); Pearlstein v. Pennsylvania Nat’l Bank & Trust Co., 668 So.2d 330 (Fla. 4th DCA 1996); and Bakst v. F.D.I.C., 617 So.2d 402 (Fla. 3d DCA 1993).
*125The remaining issues raised by the appellant are without merit.
Reversed and remanded for further proceedings.
STONE, HAZOURI, JJ., and STETTIN, HERBERT, Senior Judge, concur.